USCA4 Appeal: 21-1731      Doc: 18         Filed: 08/05/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 21-1731


        RICARDO CHINCHILLA,

                            Petitioner - Appellant,

                     v.

        JOHN E. WHITLEY, Acting Secretary of the Army; KATHLEEN S. MILLER; THE
        HONORABLE CHRISTOPHER C. MILLER; UNITED STATES OF AMERICA,

                            Respondents - Appellees.



        Appeal from the United States District Court for the Eastern District of Virginia, at
        Richmond. Henry E. Hudson, Senior District Judge. (3:20-cv-00871-HEH)


        Submitted: July 22, 2022                                          Decided: August 5, 2022


        Before WYNN, HARRIS, and HEYTENS, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        ON BRIEF: Tami L. Mitchell, LAW OFFICE OF TAMI L. MITCHELL, Colorado
        Springs, Colorado, for Appellant. Jessica D. Aber, United States Attorney, Jonathan H.
        Hambrick, Assistant United States Attorney, OFFICE OF THE UNITED STATES
        ATTORNEY, Richmond, Virginia, for Appellees.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-1731      Doc: 18         Filed: 08/05/2022      Pg: 2 of 2




        PER CURIAM:

               Ricardo Chinchilla appeals from the district court’s order dismissing his petition for

        a declaratory judgment and for a writ of mandamus, in which Chinchilla challenged his

        conviction after trial by a general court-martial. We have reviewed the record and find no

        reversible error. Accordingly, we affirm the district court’s order. Chinchilla v. Whitley,

        No. 3:20-cv-00871-HEH (E.D. Va. May 5, 2021). We dispense with oral argument

        because the facts and legal contentions are adequately presented in the materials before this

        court and argument would not aid the decisional process.

                                                                                        AFFIRMED




                                                     2